Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 5 February 2021 with acknowledgement that this application is a continuation of 15/702,355 now patent 10,917,384 filed on 12 September 2017.  
2.	Claims 1-15 are currently pending.  Claims 1, 6, and 11, are independent claims. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.
 The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
 An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to - http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
 4.	Claims 1-3, 6-8, and 11-13, are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-8, and 11-13 of patent 10,917,384.  Although the conflicting independent claims are not identical to the patented independent claims, they are not patentably distinct from each other because all the elements/features of claimed method for modifying firewall rules exist in the patented application in similar or different names, essentially performing the same tasks.  Note claims 2-3, 7-8, and 12-13 are identical to the corresponding claim number in the patented application.  Below is a table showing the two claim ones, note the pending application is missing one limitation. The missing limitation is underlined.
Pending Application
Patent 10,917,384
A method for modifying firewall rules based on dynamic Internet Protocol (IP) addresses, comprising: identifying, using a hardware processor, at least one computer that a user of a user device has permission to establish a remote connection with; 
causing indications of the at least one computer to be presented to the user for selection by the user; 
receiving a selection of a name of a computer of the at least one computer from the user; 







determining whether the user device is using a particular type of encryption; 
determining whether a current IP address of the user device is to be added to a firewall rule of a firewall protecting the computer based on whether the user device is using the particular type of encryption; 
and in response to determining that the current IP address of the user device is to be added to the firewall rule, adding the current IP address to the firewall rule.
A method for modifying firewall rules based on dynamic Internet Protocol (IP) addresses, comprising: identifying, using a hardware processor, at least one computer that a user of a user device has permission to establish a remote connection with; 
causing indications of the at least one computer to be presented to the user for selection by the user; 
receiving a selection of a name of a computer of the at least one computer from the user; receiving, from a server, a request to modify a firewall rule of a firewall protecting the computer, wherein the request includes a current IP address of the user device, and wherein the firewall rule indicates IP addresses of devices allowed to establish connections to the computer; 
determining whether the user device is using a particular type of encryption; 
determining whether the current IP address of the user device is to be added to the firewall rule based on whether the user device is using the particular type of encryption; 

and in response to determining that the current IP address of the user device is to be added to the firewall rule, adding the current IP address to the firewall rule


5.	The Examiner notes the references used in the parent application 15/702,355 are noted on the attached 892 Form.  The prior art references do not teach the following limitation: 
	“identifying, using a hardware processor, at least one computer that a user of a user device has permission to establish a remote connection with; causing indications of the at least one computer to be presented to the user for selection by the user; receiving a selection of a name of a computer of the at least one computer from the user”


Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

______________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        27 May 2022